Case 3:20-cv-00326-MAB Document 24 Filed 04/12/21 Page 1 of 2 Page ID #790




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 HENRY ALLEN WHITE,                             )
                                                )
                        Plaintiff,              )
                                                )
 vs.                                            )   Case No. 3:20-CV-00326-MAB
                                                )
 COMMISSIONER OF SOCIAL                         )
 SECURITY,                                      )
                                                )
                        Defendant.

                             MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on Plaintiff’s First Motion for Attorney Fees.

Plaintiff requests attorney fees in the amount of $5,183.28 (Doc. 22). Plaintiff is not seeking

any additional costs. Defendant has no objection (Doc. 23).

       The Court finds that Plaintiff is the prevailing party and is entitled to an award of

attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §2412(d)(1)(B). The

Court further finds that the agreed upon amount is reasonable and appropriate. This

award shall fully and completely satisfy any and all claims for fees and expenses that

may have been payable to Plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. §2412.

       Plaintiff’s First Motion for Attorney Fees (Doc. 22) is GRANTED. The Court

awards Plaintiff attorney’s fees and expenses in the amount of $5,183.28 (five thousand

one hundred eighty-three dollars and twenty-eight cents).

       The amount awarded is payable to Plaintiff and is subject to set-off for any debt

                                          Page 1 of 2
Case 3:20-cv-00326-MAB Document 24 Filed 04/12/21 Page 2 of 2 Page ID #791




owed by Plaintiff to the United States, per Astrue v. Ratliff, 560 U.S. 586 (2010). See also,

Harrington v. Berryhill, 906 F.3d 561 (7th Cir. 2018). If Defendant can verify that Plaintiff

does not owe a pre-existing debt to the government subject to the offset, Defendant will

direct that the award be made payable to Plaintiff’s attorney pursuant to the EAJA

assignment duly signed by Plaintiff and counsel (Doc. 22-7). If Plaintiff owes a pre-

existing debt subject to offset, Defendant will direct payment of the remainder to Plaintiff

and send it to his attorney’s office (Doc. 23, p. 1).

       IT IS SO ORDERED.

       DATED: April 12, 2021
                                                   s/ Mark A. Beatty
                                                   MARK A. BEATTY
                                                   United States Magistrate Judge




                                          Page 2 of 2
